Per Curiam.
This is an application for leave to appeal from an order of the Circuit Court for Montgomery County, dated October 17, 1958, passed after the appointment of counsel and hearing under the Post Conviction Procedure Act, Code (1957 and 1958 Supp.), Art. 27, Secs. 645A et seq., dismissing the petition of the appellant to set aside or correct the sentence imposed upon his conviction of robbery with a deadly weapon on August 31, 1955. Since we find no error in the findings *684or rulings of the trial court, as set out in the opinion filed upon which the dismissal of the petition was based, the application is denied.